In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-20-00116-CV
                              __________________

        DANIEL V. TRAVIS AND TRAVIS BROTHERS BUILDING
               AUTOMATION TEXAS, LLC, Appellants

                                        V.

                          TOMMY TRAVIS, Appellee

__________________________________________________________________

                On Appeal from the 60th District Court
                       Jefferson County, Texas
                      Trial Cause No. B-201,895
__________________________________________________________________

                                     ORDER

      On March 23, 2020, the trial court signed an order that granted the motion for

summary judgment filed by the appellee, Tommy Travis. On March 31, 2020, the

appellants, Daniel V. Travis and Travis Brothers Building Automation Texas, LLC,

filed a notice of nonsuit as to their counterclaims, however, the record does not

contain an order of nonsuit. “When a judgment is interlocutory because

unadjudicated parties or claims remain before the court, and when one moves to have


                                         1
such unadjudicated claims or parties removed by severance, dismissal, or nonsuit,

the appellate timetable runs from the signing of a judgment or order disposing of

those claims or parties.” Farmer v. Ben E. Keith Co., 907 S.W.2d 495, 496 (Tex.

1995). “The appellate timetable does not commence to run other than by signed,

written order, even when the signing of such an order is purely ministerial.” Id.

      “The appellate court may allow an appealed order that is not final to be

modified so as to be made final and may allow the modified order and all

proceedings relating to it to be included in a supplemental record.” Tex. R. App. P.

27.2. Accordingly, we abate the appeal and remand the cause to the trial court. See

id. Upon remand, the trial court may issue such further orders or judgments

necessary to create a final, appealable order in this cause. Unless a final, appealable

order or judgment is included in a supplemental clerk’s record and filed with the

clerk of this court on or before April 6, 2022, the appeal will be reinstated and

dismissed for want of jurisdiction.

      ORDER ENTERED March 7, 2022.

                                                            PER CURIAM

Before Golemon, C.J., Kreger and Horton, JJ.




                                          2